EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Roger Chen on 2/26/2021.

The application has been amended as follows: 
Title: 


Claims:
1. (currently amended): A method for forming a semiconductor device, comprising:
forming a dielectric layer on a substrate having a first region and a second region, wherein a first gate trench within the first region and a second gate trench within the second region are formed in the dielectric layer, wherein a first spacer and a second spacer are disposed in the first gate trench and the second gate trench, respectively;
forming a patterned photoresist on the dielectric layer, wherein the patterned photoresist masks the first region and exposes the second region;
removing a portion of a gate oxide layer from the second gate trench by etching;
after removing the portion of the gate oxide layer from the second trench, performing n cycles of spacer trimming process to trim a sidewall profile of the second spacer, wherein n is an integer greater than or equal to 2, and wherein each cycle of the n cycles of spacer trimming process comprises a step of oxygen stripping and a successive step of chemical oxide removal; and


2. (original): The method of claim 1, wherein the second spacer comprises a silicon oxycarbon nitride (SiOCN) film and a silicon nitride (SiN) film between the SiOCN film and the dielectric layer.

3. (original): The method of claim 2, wherein a sidewall of the SiOCN film is subjected to the n cycles of spacer trimming process.

4. (currently amended): The method of claim 1, wherein removing the portion of the gate oxide layer, comprises
	removing a silicon dioxide film from a bottom surface of the second gate trench.

5. (original): The method of claim 4, wherein the silicon dioxide film is removed during the n cycles of spacer trimming process.

6. (original): The method of claim 1 further comprising:
	removing a fin corner oxide from a bottom of the second spacer.

7. (original): The method of claim 1, wherein the step of oxygen stripping comprises O2 plasma treatment.

8. (original): The method of claim 1, wherein the step of chemical oxygen removal comprises reacting an oxide material on the second spacer with hydrofluoric (HF) and ammonia gasses.

9-11. (canceled)


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “removing a portion of a gate oxide layer from the second gate trench by etching; after removing the portion of the gate oxide layer from the second trench, performing n cycles of spacer trimming process to trim a sidewall profile of the second spacer, wherein n is an integer greater than or equal to 2, and wherein each cycle of the n cycles of spacer trimming process comprises a step of oxygen stripping and a successive step of chemical oxide removal”. The Examiner interprets the limitation “removing a portion of a gate oxide layer from the second gate trench” such that only a portion, and not the entirety, of the gate oxide layer is removed from the second gate trench.

Claims 2-8 depend on claim 1 and are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161.  The examiner can normally be reached on M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M DYKES/Examiner, Art Unit 2892                                                                                                                                                                                                        

/ROBERT T HUBER/Primary Examiner, Art Unit 2892                                                                                                                                                                                                        February 26, 2021